DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 08 September 2021, cancelling claims 2-3, 5, 11-13 and 20.  Therefore, claims 1, 4, 6-10 and 14-19 remain pending in the application.
The changes therein and corresponding remarks have been considered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (to correct minor informalities): 	
In claim 9, “is a parallel” has been replaced with --is parallel-- (without “a”).
In claim 10, line 3, “that are each” has been replaced with --that have each-- (with reference to similar limitations in claims 1 and 18).
In claim 10, line 6, “that are each” has been replaced with --that have each-- (with reference to similar limitations in claims 1 and 18).
In claim 17, “is a parallel” has been replaced with --is parallel-- (without “a”).


Allowable Subject Matter
Claims 1, 4, 6-10 and 14-19 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 08 September 2021.  See also the previous Office action dated 08 June 2021 (particularly pages 14-15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824